 In the Matter of WESToNBISCUIT COMPANY,INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGENo.156,FOR ITSELF AND ON BEHALF OF ITS LOCAL LODGE No.758, PETI-TIONERCase No. 21-RC-445.-Decided January 31,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer isengaged in commercewithin themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within themeaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act?4.The Petitioner seeks certification as bargaining representative ofa unit consisting of all maintenance employees at the Employer's Bur-bank, California, plant.The Employer and the Intervenor contendthat, because of over-all integration in the plant operations, the unitsought is inappropriate and that only a plant-wide production andmaintenance unit is appropriate.The Burbank plant, in which the Employer manufactures biscuitsand crackers, occupies three separate buildings, one housing theproduction department,one the maintenance employees,and one the*Chairman Herzog and Members Reynolds and Gray.i The employer contends thatits existing contract with Bakery and Confectionery WorkersInternational Union,Local418, AFL,herein called the Intervenor,bars this proceeding.As the contract was not signed before the Petitioner filed its petition herein,we find nomerit in this contention.Matter of Kraft Foods Company,76 N.L.R. B. 492.81 N. L. R. B., No. 70.407 408DECISIONSOF NATIONALLABOR RELATIONS BOARDcafeteria.The maintenance employees, constituting a separate de-partment under its own foreman, include three machinists, a car-penter, and an electrician.The machinists keep the production ma-chinery in repair, and also do oiling, greasing, and lathe and weldingwork when necessary.The carpenter and the electrician do theusual work associated with their crafts.Apart from a written docu-ment in the form of an agreement between the Intervenor and theEmployer, but not signed by the Employer, covering all productionand maintenance employees, there has been no collective bargainingon behalf of any of the Burbank plant employees since the plant wasopened in April 1918.Under these circumstances, and as the maintenance employees forman easily identifiable group composed primarily of craftsmen, webelieve that they possess interests in common sufficiently distinct fromthose of the remaining employees to warrant their representation asa separate bargaining unit, if they so desire.2However, we shallmake no final unit determination until we have ascertained the desiresof the employees involved.We shall direct that an election be held among all maintenanceemployees at the Employer's Burbank, California, plant, includingmachinists, the carpenter, and the electrician, but excluding all super-visors as defined in the Act. If, in this election, a majority of theemployees select the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit .3DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employees2Matter of Armstrong Cork Company,80 N. L. R. B. 1328.8The Employer requests exclusion of the carpenter and the electrician on the groundthat they are temporary employees.The request is denied,as the Employer admits, in itsbrief, that the employment of these employees will not be terminated until November 1949.4Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot. WESTON BISCUIT COMPANY, INC.409who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented, for purposes ofcollective bargaining, by International Association of Machinists,District Lodge No. 156, for itself and on behalf of its Local LodgeNo. 758, or by Bakery and Confectionery Workers InternationalUnion, Local 418, AFL, or by neither.